Citation Nr: 0631676	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  00-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right lower leg phlebitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO), which denied the veteran entitlement to an 
increased evaluation for his service-connected right lower 
leg phlebitis and service connection for depression. 


FINDINGS OF FACT

1. The veteran's right lower leg phlebitis is asymptomatic.

2.  An acquired psychiatric disorder is causally related to 
service connected disability.


CONCLUSION OF LAW

1. The schedular criteria for a compensable rating for 
phlebitis of the right lower leg have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.104 Diagnostic Code 7121 (2006).

2.  An acquired psychiatric disorder diagnosed as an 
adjustment disorder with depressed mood is proximately due 
to or the result of service connected disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C. F. R § 3.310(a) (2006).
. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  The veteran's claim 
for service connection for an acquired psychiatric disorder 
was received in December 2000.  The veteran's claim for an 
increased rating was received in May 2002.  

In an August 2002 letter, VA notified the veteran of his 
responsibility to submit evidence which showed that his 
conditions were worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary 
to substantiate claims for increased ratings, including his 
responsibilities and VA's duties to assist him.  In a 
February 2003 letter, VA notified the veteran of what the 
evidence must show to establish service connection for a 
psychiatric disorder as secondary to his service-connected 
disability.  He was notified of what VA has done to assist 
in the development of his claim.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held in part that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, No. 05-7157, (Fed. Cir. April 5, 2006).  The Court 
has held that there is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  (See Mayfield). In 
this case, any notice received by the appellant after the 
initial rating action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating for the psychiatric disorder in appellate status or 
an effective date for the benefits sought on appeal.  In 
light of the decision below, any notice defect with respect 
to the rating and effective date of the veteran's 
psychiatric disorder will be addressed by the RO when 
effectuating the award of service connection.  Since the 
claim for an increased rating for the service-connected 
right lower extremity phlebitis is being denied, there can 
be no possibility of any prejudice to the veteran in 
issuance of a final decision on that matter.  See Bernard 
v.Brown, 4 Vet. App.384, 394 (1993)   

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's VA 
treatment records, as well as several VA examination 
reports.  The veteran has not identified any additional 
evidence pertinent to his claims, not already of record and 
there are no additional records to obtain.  

An increased evaluation for right lower leg phlebitis.

The Board has reviewed the evidence in the veteran's claims 
file, with an emphasis on the more recent medical evidence, 
consisting of reports of VA examinations conducted in 
February 2000 and August 2002; VA outpatient treatment 
records compiled between February 1999 and July 2005, and 
the veteran's testimony at his hearings in December 2000.  
For the purpose of reviewing the medical history of the 
veteran's service-connected disorder, see 38 C.F.R. §§ 4.1, 
4.2., the Board has also reviewed medical evidence developed 
in connection with prior claims, such as service medical 
records and the veteran's VA examination conducted in 
January 1994.  The Board has also reviewed documents 
developed throughout this appeal, such as statement 
submitted by the veteran in support of his claim and 
informal briefs received from the veteran's representative.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail, the extensive evidence submitted by the veteran 
or on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.

Legal Criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities with injuries to 
the muscles, the nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for the 
evaluation.  Either the use or manifestations not resulting 
from service-connected diseases or injury establishing 
service-connected disability evaluation and the evaluation 
of the same manifestations under different diagnoses are to 
be avoided.  38 C.F.R. § 4.14 (2006).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping of the symptomatology" of the other condition.  

Analysis

The veteran's service-connected right lower extremity 
phlebitis is rated by the RO as noncompensably disabling 
under Diagnostic Code 7121 of VA's Rating Schedule based on 
a finding that the veteran lacked visible symptoms of this 
disorder as a result of non-service connected chronic lower 
limb lymphedema.  

712
1
Post-phlebitic syndrome of any etiology:
Ratin
g

With the following findings attributed to venous 
disease:
 

Massive board-like edema with constant pain at 
rest
100

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration
60

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning 
stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of 
extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7121 (2006)

Here, the record establishes that the right lower extremity 
phlebitis has been manifested by subjective complaints of 
pain and swelling and clinical findings of lower extremity 
pedal edema and venous insufficiency.  A review of the 
evidence, however, shows the veteran's edema is unrelated to 
his service connected disability.  In a February 2000 VA 
examination report, chronic lymphedema obscuring any 
stigmata of phlebitis, was diagnosed, and it was noted that 
the veteran engaged in parenteral drug misuse with skin 
popping resulting in chronic lymphedema.  During the August 
2002 VA examination, it was remarked that the worsening of 
any lower limb swelling was caused by the veteran's habit of 
skin popping of drugs into the skin of the lower limbs which 
left him with chronic lymphedema.  In July 2005, trace edema 
was noted in the ankles.  While the veteran has testified 
that his symptoms include aching and fatigue after standing 
and walking relieved by elevation and compression stockings, 
the medical evidence is void of any findings or treatment, 
to include the use of compression stockings, referable to 
the phlebitis.  The evidence has repeatedly shown that the 
veteran has no current significant residuals of a phlebitis 
disability. Thus, the veteran has not objectively 
demonstrated symptomatology attributable to right lower leg 
phlebitis such as to warrant assignment of compensable 
rating for this disorder under Diagnostic Code 7121.  There 
is, in essence, no objective findings demonstrating 
entitlement to a rating in excess of the 0 percent rating 
currently assigned.  As such, the veteran's claim for an 
increased evaluation for right lower leg phlebitis must be 
denied.  

Secondary service connection for an acquired psychiatric 
disorder.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected disorder(s) and a 
current psychiatric condition.  

The veteran's service-connected disabilities include 
diabetes mellitus, rated 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated 10 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated 10 percent disabling; phlebitis or the 
right lower leg, rated 0 percent disabling; a right foot 
cyst, rated 0 percent disabling; erectile dysfunction, rated 
0 percent disabling; and residuals of a fracture of the left 
ring finger, rated 0 percent disabling.

The record before the Board contains a VA medical opinion 
addressing this question.  A VA examiner in March 2003 noted 
that the veteran history of drug addiction and depression 
and diagnostically assessed the veteran as having an 
adjustment disorder with depressed mood.  He stated that 
this particular illness appears to be a consequence of the 
veteran's multiple medical problems.  The examiner did not 
differentiate between nonservice connected medical problems, 
including hepatitis C, and service connected disorders, as 
stated above. 

The evidence is supportive of the veteran's claim.  As such, 
the Board finds that service connection for an adjustment 
disorder with depressed mood is warranted.  In so deciding 
the Board observes that in determining whether evidence is 
equally balanced such as to entitle a veteran to the benefit 
of the doubt, equal weight is not accorded to each piece of 
material contained in the record; every item does not have 
the same probative value.  The Board's determination of what 
weight to attach to the evidentiary record is more 
qualitative than quantitative.  Here, the Board finds that 
the most recent opinion in favor of the veteran's claim 
proffered by a VA physician in March 2003 and based on a 
review of the veteran's complete medical record is 
persuasive in this matter. 

Accordingly, granting the benefit of the doubt to the 
veteran, service connection for an adjustment disorder with 
depressed mood is in order.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) evaluation for right lower leg 
phlebitis is denied.

Service connection for an acquired psychiatric disorder, 
diagnosed as an adjustment disorder with depressed mood, is 
granted




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


